Citation Nr: 0120312	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-17 931A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for arthritis due to 
trauma, 5th metatarsal bone, right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1976 to 
September 1979.  The record reflects that the veteran also 
had various periods of active duty for training and inactive 
duty training with the Army National Guard and Reserves.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).

The veteran failed to appear at his previously scheduled 
Travel Board hearing and no good cause was shown.  Thus, the 
Board has proceeded with the veteran's claim based on the 
evidence of record as if the request had been withdrawn.  See 
38 C.F.R. § 20.702(d) (2000).  

In the veteran's brief dated in June 2001, the veteran's 
representative indicated that the original appeal included 
the matter of entitlement to an increased evaluation for 
laceration, dorsum of the right foot.  That matter was 
satisfied in a July 2000 rating decision and thus is no 
longer before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  There is no evidence of a medical nexus between the 
veteran's post-service arthritis and injury during any of his 
periods in service.  


CONCLUSION OF LAW

The veteran's arthritis was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
arthritis and right foot fracture.  In 1977, the veteran 
complained of pain while walking; noted is that the veteran 
had plantar warts, corns, and calluses on both feet.  

Noted in a service medical record dated in June 1981 is that 
the veteran lacerated the dorsum of the right foot and fourth 
digit that extended through the fascia and tendon sheath.  It 
is noted that the veteran fell when running and scraped his 
right foot on glass.  On examination, the veteran had good 
function and sensation.  On VA medical certificate, dated in 
July 1981, the prior injury is noted.  The examiner reported 
that the sutures were removed and that the wound was healing 
well.  

During a March 1985 National Guard periodic examination, 
there were no symptoms of pes planus; a notation of a 
laceration to the right foot is included in the report of 
medical history.  

In a May 1985 VA medical certificate, it was reported that 
the veteran injured himself during a basketball game and 
experienced shooting pain down the right leg into the foot.  
In a VA outpatient record dated in November 1989, the 
veteran's past medical history included an injury to the 
right knee when the veteran fell in a hole while serving in 
the U.S. National Guard.  No injury to the right foot is 
noted.  

In a rating decision dated in July 1992, the RO granted 
service connection for laceration, dorsum of the right foot 
and assigned the disorder a zero percent evaluation.  

A VA emergency room record dated in September 1992 reveals 
that the veteran fell out of a window the previous night and 
felt pain in the right foot.  The next morning, the veteran 
reported swelling and greater pain in the right foot, and he 
noted that he was having problems walking.  The examiner 
noted swollen right foot and unsteady gait.  Also noted is 
impaired physical mobility related to pain and discomfort.  

X-ray studies revealed a spiral fracture of the right distal 
5th metatarsal, mid-shaft minimally displaced.  In an October 
1992 x-ray study, the examiner noted that the fracture line 
was no longer visible and that callous formation was present, 
consistent with healing.  A 2 to 3 millimeter residual medial 
displacement of the distal fragment was seen.  There was 
evidence of flexion deformity of the distal interphalangeal 
joints of the 3rd and 4th toes.  The impression was healing 
fracture of the 5th metatarsal.  

VA outpatient records extending from 1994 to 1995 reveal 
treatment related only to other disabilities.  Also noted is 
another fall at the veteran's home in 1995.  

A VA x-ray study of the right foot conducted in July 1997 
revealed minor abnormality consistent with an old healed 
fracture.  A VA record dated in August 1997 reveals the 
veteran's history of right foot injury.  By way of history, 
it was noted that he had had progressively worse symptoms 
since the "mid 1980's" when he broke bones in his right 
foot and had surgical correction.  The examiner noted 
destructive arthritis, exostosis lateral right 5th metatarsal 
shaft; and degenerative joint disease secondary to probable 
previous dislocation.  A VA record dated in November 1997 
revealed degenerative joint disease of the right foot 
secondary to previous trauma and dislocation.  

In a January 1998 medical statement from the San Bernadino 
County Department of Public Social Services,  it was reported 
that the veteran was treated for degenerative joint disease 
in the right foot secondary to a prior fracture.  X-ray 
findings were indicative of degenerative joint disease in 
Lisfranc's joint in right foot secondary to the fracture.  

In a February 1998 VA record, it was noted that the veteran 
underwent a surgical procedure to shave the 5th metatarsal 
bone at the fractured site.  A VA record dated in February 
1998 discloses complaints of constant right foot pain and a 
history of surgery and shaving of the 5th metatarsal bone at 
the fractured site.  The veteran complained that his pain was 
not relieved by any measures.  The examiner noted that the 
veteran had symptoms involving the right foot due to prior 
rupture of the artery; fracture of the 5th toe, and shaving 
of the 5th metatarsal bone.  The examiner noted that the 
veteran might have arthritis.  

A VA X-ray study dated in November 1998 disclosed chronic 
healed deformity of the 5th metatarsal in the right foot; 
otherwise, the joint spaces were maintained and aligned. 

On the VA scar examination dated in November 1999, it was 
recorded that the veteran cut his right foot in 1984 and, 
unbeknownst to him, he fractured his right foot.  On 
examination, the examiner noted the residual scar related to 
a prior laceration and surgery for a prior fracture.  A well-
healed longitudinal dorsal scar along the border of the 5th 
metatarsal was indicated.  On an orthopedic examination, 
later in November 1999, it was reported that the veteran had 
sustained a right foot laceration during service and had 
fractured his 5th metatarsal in 1990, long after he had been 
out of the service.  On X-ray examination, the examiner noted 
deformity of the right 5th metatarsal bone and degenerative 
changes of the tarsal and metatarsal joint.  The examiner 
concluded that degenerative changes of the right foot were 
not likely due to the veteran's inservice trauma.  

II.	Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including arthritis if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

III. Analysis

This veteran alleges several disabling events associated with 
his right foot that resulted in residual disability.  First, 
he contends that at the time of his original injury to his 
right foot from a laceration in June 1981, he also fell and 
fractured his foot.  The veteran maintains that he was not 
treated at that time, but that due to that fall, arthritis 
subsequently developed.  The Board notes at the outset, that 
the veteran's service medical records are silent for any 
evidence of a broken foot during service or any clinical 
evidence of arthritis of the right foot otherwise shown 
during service or within one year of service.  Thus, in this 
respect, the veteran's service connection claim fails.  

The record reflects that the veteran sustained a laceration 
of  the dorsal aspect of the right foot during service in 
June 1981.  The veteran reported that he fell when running 
and cut his right foot on glass.  On examination, the 
examiner noted that the veteran had good function and 
sensation of the right foot.  In a subsequent medical record, 
the examiner reported that the sutures were removed and that 
the wound was healing well.  At that time, there was no 
evidence that the veteran's injury resulted in degenerative 
changes or arthritis of the right foot.  Further, in National 
Guard records dated in 1985, results from a periodic 
examination were silent for any relevant notations, 
complaints, or symptomatology associated with arthritis of 
the right foot.  Thus, in this respect, the veteran's service 
connection claim fails.  

The medical evidence reveals that the veteran fractured the 
5th metatarsal of the right foot due to a post-service fall 
in 1992.  That injury occurred many years after service and 
as such, does not relate to any arthritis or degenerative 
changes of the right foot that developed post-service.  
Moreover, while service connection for laceration, dorsal 
aspect of the right foot was granted in 1992, there is no 
medical evidence of record to link arthritis that developed 
after service to that service-connected right foot 
disability.  

The Board does recognize that VA records dated in 1997 refer 
to progressively worse symptoms in the right foot since the 
1980s at the time when the veteran reportedly broke bones in 
his right foot.  On other occasions, the veteran reported 
history of the fracture from the 1990's.  During examination 
in 1997, the examiner diagnosed destructive arthritis and 
degenerative joint disease secondary to prior trauma and 
dislocation.  However, the contemporaneously prepared records 
show that the previous injury to the right foot dates back to 
the injury in 1992 and not to any event coincident with 
service.  Thus, while the examiner recorded a history of  
onset of right foot symptomatology from the 1980s, the record 
supports that prior trauma that resulted in a fractured right 
foot dates back to the injury in 1992 and not to the 
inservice event in 1981.  

Additionally, in 1998, a VA examiner noted that the veteran's 
symptoms associated with his right foot were due to a prior 
rupture of the artery, a prior fracture of the 5th toe, and 
the shaving of the 5th metatarsal bone.  The examiner noted 
that the veteran might have arthritis.  All of these 
occurrences and related medical procedures occurred post-
service.  Thus, in this sense, the veteran's service 
connection claim also fails.  Overall, no examiner has 
related the veteran's post-service arthritis or degenerative 
joint changes of the right foot to any inservice trauma or 
event and there is no clinical evidence otherwise on file to 
support such relationship.  

Moreover and most significantly, a VA examiner in 1999 
disclosed the veteran's past medical history of injury to the 
right foot and concluded that any subsequent degenerative 
changes of the tarsal and metatarsal joints in the right foot 
were not likely due to any inservice trauma.  Thus, there are 
no clinical data to substantiate the veteran's contentions of 
a relationship between his service-connected right foot 
disability and post-service arthritis.  Therefore, in this 
respect, the evidence of record preponderates against the 
veteran's service connection claim.  

Therefore, overall, in light of the above medical evidence, 
the Board notes that there are no clinical data of record to 
substantiate the veteran's contentions that arthritis of the 
right foot is related to his service-connected right foot 
disability.  Specifically, while the record reflects that the 
veteran had several incidents both in service and subsequent 
to service that resulted in residual disability of the right 
foot, none of the medical evidence or opinions otherwise link 
any post-service arthritis of the right foot to service in 
anyway.  As noted herein, the veteran's arthritis did not 
develop within the one-year presumptive period; thus, service 
connection may not be granted on that basis.  According to 
the clinical evidence of record, arthritis and/or 
degenerative changes of the right foot were not diagnosed 
until many years after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board recognizes that the RO denied the veteran's claim 
on the basis that it was not well-grounded.  The Board 
further notes that during the pendency of this matter, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was made 
law.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board is of the opinion that the RO in this case has met 
its duty to assist the veteran in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  

Moreover, as previously noted, the veteran had an opportunity 
to appear before a Member of the Board for a hearing 
scheduled for April 2001, but failed to appear or present 
good cause for his failure to appear.  Additionally, the RO 
made reasonable efforts to obtain relevant records adequately 
identified and it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Pertinent VA examinations 
and x-ray studies were conducted and copies of the reports 
are associated with the file.  

Thus, based on the above clinical data and medical evidence 
of record, the veteran's service connection claim fails.  
There is no objective evidence of record to establish that 
any post-service arthritis or degenerative changes relate in 
anyway to the veteran's period of service.  Therefore, the 
evidence of record preponderates against a finding of 
entitlement to service connection for arthritis due to trauma 
of the 5th metatarsal bone.  



ORDER

Service connection for arthritis secondary to laceration, 
dorsum of the right foot is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

 

